DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two switching rocker arms (claim 10 and 11) and two rocker arms connected to 4 valves on the same cylinder (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The information disclosure statement filed 1/25/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The documents not included in file wrapper for this application or its continuation have not been considered. These documents include CN 100455773, CN 105317539, JP 2007113419, JP 3263118 and NPL “Chinese office action for CN application no. 201680092059.5 …” have not been considered.

Claim Objections
Claim 3 is objected to because of the following informalities:  line 2 should be amended to -a lift profile typifying a parabolic shape and  the second cam profile corresponds to-.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  line 2 should be amended to -configuring the through axle switching rocker arm for selective and -.  Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
The claim recites the limitations "the first cam profile" and “the second cam profile” in lines 14 and 16 respectively.  There is insufficient antecedent basis for these limitations in the claim.
The terms (EIVC) and (LIVC) in lines 15 and 16 respectively of the claim are unclear. There is no explanation in the claim what the acronyms stand for making them unclear. For the sake of examination, the office has assumed the terms stand for early intake valve control and late intake valve control respectively.
Claims 2-15 are rejected due to their dependence on claim 1.

Regarding claim 5:
	The terms “a first cam”, “an early intake valve closing (EIVC) valve actuation strategy”, “a second cam” and “a late intake valve closing (LICX) valve actuation strategy” in lines 3-6 in the claim are unclear. The same structures or strategies are already established in claim 1 (on which this claim depends) raising a question of if they are the same structures/strategies or different. For the sake of examination, the office has assumed these are the same as what is established in claim 1.

Regarding claim 7:
	The terms “a first cam” and “a second cam” in lines 2-3 in the claim are unclear. The same structures are already established in claim 1 (on which this claim depends) raising a question of if they are the same structures/ or different. For the sake of examination, the office has assumed these are the same as what is established in claim 1.

Regarding claim 8:
	The terms “a first cam” and “a second cam” in lines 2-3 in the claim are unclear. The same structures are already established in claim 1 (on which this claim depends) raising a question of if they are the same structures or different. For the sake of examination, the office has assumed these are the same as what is established in claim 1.

Regarding claim 11:
	The limitation “configuring two switching rocker arms for concurrent use on a four valve per cylinder engine” in lines 1-2 are unclear. Its not clear if this limitation refers to the two switching rocker arms of claim 10 or if they are separate switching rocker arms. For the sake of examination, the office has assumed that they are separate switching rocker arms.

Regarding claim 8:
	The term “a pivot axle” in line 3 in the claim is unclear. The same structure is already established in claim 1 (on which this claim depends) raising a question of if they are the same structure or different. For the sake of examination, the office has assumed this structure is the same as what is established in claim 1.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,156,133 to Stretch. Although the claims at issue are not identical, they are not patentably distinct from each other because the steps of the method are found in the method steps of US 11,156,133.
Regarding claim 1:
A method of using a through axle switching rocker arm comprising an outer arm, an inner arm and a roller axle, the inner arm pivotally coupled to the outer arm about a pivot axle and having an inner bushing that supports an inner roller, the inner bushing defining an inner diameter, the roller axle extending through the outer arm and supporting a pair of outer rollers, the roller axle extending through the inner bushing and defining an outer diameter, wherein the inner diameter of the inner bushing engages the outer diameter of the roller axle thereby inhibiting further pivoting of the inner arm relative to the outer arm defining a rocker arm travel constraint (structure taught in US’ 133, claim 1, column 8, lines 11-22), the method comprising: 
configuring the through axle switching rocker arm for selective and alternative operation in (i) a first arrangement with a first cam having the first cam profile that implements an (EIVC) valve actuation strategy and in (ii) a second arrangement with a second cam having the second cam profile that implements an (LIVC) valve actuation strategy (step taught in US’ 133, claim 1, column 8, lines 30-36).  

Regarding claim 2:
The method of claim 1 wherein the first cam profile corresponds to a lift profile typifying a parabolic shape and the second cam profile corresponds to a lift profile typifying a parabolic shape and having a closing tail portion that increases a duration of valve lift (US’ 133, claim 2).  

Regarding claim 3:
The method of claim 1 wherein the first cam profile corresponds to a lift profile typifying a parabolic shape the second cam profile corresponds to a lift profile typifying a parabolic shape and having an opening lead portion that increases a duration of valve lift (US’ 133, claim 3).  

Regarding claim 4:
The method of claim 1 wherein the first cam profile corresponds to a lift profile typifying a parabolic shape and the second cam profile corresponds to a lift profile typifying a parabolic shape and having both of an opening lead portion and a closing tail portion that both increase a duration of a valve lift (US’ 133, claim 4).  

Regarding claim 5:
The method of claim 1, further comprising: configuring the switching rocker arm for selective and alternative operation in (i) a first arrangement with a first cam having a first cam profile that implements an early intake valve closing (EIVC) valve actuation strategy and in (ii) a second arrangement with a second cam having a second cam profile that implements a late intake valve closing (LIVC) valve actuation strategy (US’ 133, claim 6).  

Regarding claim 6:
The method of claim 5, further comprising: forming the first and second cam profiles such that a difference in lift between the first and second cam profiles is held within the rocker arm travel constraint (US’ 133, claim 1, column 8, lines 23-26).  

Regarding claim 7:
The method of claim 6 wherein forming the first and second cam profiles comprises forming a first cam having an early intake valve closing profile and a second cam having a high power intake profile (US’ 133, claim 5).  

Regarding claim 8:
The method of claim 6 wherein forming the first and second cam profiles comprises forming a first cam having an early intake valve closing profile and a second cam having a late intake closing profile (US’ 133, claim 6).  

Regarding claim 9:
The method of claim 1 wherein the second cam includes one of a normal intake profile and a high power intake closing profile (US’ 133, claim 7).  

Regarding claim 10:
The method of claim 1, further comprising: configuring the switching rocker arm for selective and alternative operation (i) on a first valve having a first short duration close angle and a first long duration close angle; and configuring a second switching rocker arm for selective and alternative operation (ii) on a second valve having a second short duration close angle and a second long duration close angle (US’ 133, claim 8).  

Regarding claim 11:
The method of claim 10, further comprising configuring two switching rocker arms for concurrent use on a four valve per cylinder engine to attain three available valve opening durations (US’ 133, claim 9).  

Regarding claim 12:
The method of claim 1, further comprising: providing the through axle switching rocker arm wherein the inner diameter of the inner bushing is greater than the outer diameter of the roller axle (US’ 133, claim 10).  

Regarding claim 13:
The method of claim 12 wherein the inner diameter of the inner bushing and the outer diameter of the roller axle have a difference of 2.4mm (US’ 133, claim 11).  

Regarding claim 14:
The method of claim 12 wherein the inner diameter of the inner bushing and the outer diameter of the roller axle have a difference of 3mm (US’ 133, claim 12).  

Regarding claim 15:
The method of claim 12, further comprising providing a latch pin that moves between (i) a latched position wherein the outer and inner arms rotate together about a pivot axle; and (ii) an unlatched position wherein the inner arm pivots relative to the outer arm about the pivot axle (US’ 133, claim 13).  

Regarding claim 16:
A method of designing a through axle switching rocker arm comprising an outer arm, an inner arm and a roller axle, the inner arm pivotally coupled to the outer arm about a pivot axle and having an inner bushing that supports an inner roller, the inner bushing defining an inner diameter, the roller axle extending through the outer arm and supporting a pair of outer rollers, the roller axle extending through the inner bushing and defining an outer diameter, wherein the inner diameter of the inner bushing engages the outer diameter of the roller axle thereby inhibiting further pivoting of the inner arm relative to the outer arm defining a rocker arm travel constraint (structure taught in US’ 133, claim 14, column 9, lines 24-34), the method comprising: 
designing first and second cam profiles based on the through axle switching rocker arm such that a difference in lift between the first and second cam profiles is held within the rocker arm travel constraint (US’ 133, claim 14, column 9, lines 35-39) whereby the first cam profile defines an early intake valve closing profile, and the second cam profile defines a late intake closing profile (US’ 133, claim 14, column 10, lines 1-3); and 
configuring the through axle switching rocker arm for selective and alternative operation in (i) a first arrangement with a first cam having the first cam profile that implements an early intake valve closing (EIVC) valve actuation strategy and in (ii) a second arrangement with a second cam having the second cam profile that implements a late intake valve closing (LIVC) valve actuation strategy (US’ 133, claim 14, column 10, lines 4-11).  

Regarding claim 17:
 
A method of designing a through axle switching rocker arm comprising an outer arm, an inner arm and a roller axle, the inner arm pivotally coupled to the outer arm about a pivot axle and having an inner bushing that supports an inner roller, the inner bushing defining an inner diameter, the roller axle extending through the outer arm and supporting a pair of outer rollers, the roller axle extending through the inner bushing and defining an outer diameter, wherein the inner diameter of the inner bushing engages the outer diameter of the roller axle thereby inhibiting further pivoting of the inner arm relative to the outer arm defining a rocker arm travel constraint (structure taught in US’ 133, claim 15, column 10, lines 11-22), the method comprising: 
designing first and second cam profiles based on the through axle switching rocker arm such that a difference in lift between the first and second cam profiles is held within the rocker arm travel constraint, wherein the first cam profile corresponds to a lift profile typifying a parabolic shape and the second cam profile corresponds to a lift profile typifying a parabolic shape and having an opening lead portion that increase a duration of a valve lift (US’ 133, claim 15, column 10, lines 23-33); and 
configuring the through axle switching rocker arm for selective and alternative operation in (i) a first arrangement with a first cam having the first cam profile that implements an early intake valve closing (EIVC) valve actuation strategy and in (ii) a second arrangement with a second cam having the second cam profile that implements a late intake valve closing (LIVC) valve actuation strategy (US’ 133, claim 15, column 10, lines 33-40). 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US patent application publication number 2015/0128890 to Cecur (see the switchable rocker arm and the rocker arm travel constraint ¶0031) and US patent number 6,705,259 to Sellnau et al. (different cams for different valve closing strategies (162, 160 and 164)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746